IN THE SUPREME COURT OF MISSISSIPPI
                                      NO. 96-CT-01136-SCT
REGINALD TORLENTUS JOHNSON
v.
STATE OF MISSISSIPPI
                                       ON WRIT OF CERTIORARI
DATE OF JUDGMENT:                          09/11/96
TRIAL JUDGE:                               HON. JAMES E. GRAVES, JR.
COURT FROM WHICH                           HINDS COUNTY CIRCUIT COURT
APPEALED:
ATTORNEYS FOR APPELLANT:                   THOMAS M. FORTNER
                                           ANDRE' DE GRUY
                                           ROBERT M. RYAN
ATTORNEY FOR APPELLEE:                     OFFICE OF THE ATTORNEY GENERAL BY: GLENN
                                           WATTS
DISTRICT ATTORNEY:                         EDWARD J. PETERS
NATURE OF THE CASE:                        CRIMINAL - FELONY
DISPOSITION:                               REVERSED AND REMANDED - 1/13/2000
MOTION FOR REHEARING
FILED:
MANDATE ISSUED:                            2/3/2000



      EN BANC.
      BANKS, JUSTICE, FOR THE COURT:
¶1. The question presented in this appeal is whether a trial court, when considering peremptory challenges
under Batson v. Kentucky, 476 U.S. 79 (1986), may decline to make a factual determination, on the
record, of the merits of the reasons provided by a party for those challenges. The Court of Appeals found
that the trial court's failure to hold such a hearing was not error. We granted certiorari and, pursuant to
Hatten v. State, 628 So. 2d 294 (Miss. 1993), reverse the judgment of the Court of Appeals and remand
this case to the Hinds County Circuit Court.

                                                        I.

¶2. The murder conviction which is the subject of this appeal arose out of an altercation over an allegedly
stolen bicycle. Reginald Torlentus Johnson, defendant/appellant, shot and killed William Charleston.(1)

¶3. At trial, after the State had exercised all six of its peremptory challenges to remove blacks from
consideration for jury service, the defense raised the issue that the State was exercising its strikes in a
discriminatory fashion to systematically exclude these black venire members solely on the basis of race. The
State countered that the facts did not establish a prima facie case of discriminatory intent in its exercise of
the permitted peremptory challenges. Rather than decide that threshold issue, the trial court simply directed
the State to offer race-neutral reasons for the six strikes. The State proceeded to do so. In summary, those
reasons offered were as follows:

      (a) Juror One, Panel One refused to look at the prosecutor and was unresponsive.

      (b) Juror Six, Panel One's husband was incarcerated in the penitentiary on a drug charge.

      (c) Juror Nine, Panel One was struck because of age, being twenty-three years old.

      (d) Juror Ten, Panel One made no direct eye contact and had served on a civil jury that returned a
      verdict against a police officer.

      (e) Juror Eleven, Panel One was struck because of age, being twenty-three years old.

      (f) Juror One, Panel Two was struck because of age, being twenty-nine years old, and because that
      juror had been on a jury that returned a defendant's verdict in a criminal prosecution.

¶4. The defense was then given the opportunity to be heard on the challenges. Defense counsel provided
rebuttal on two of the State's peremptory strikes, Juror One, Panel One and Juror Ten, Panel One. Defense
counsel's response was to the effect that the reasoning offered by the State was so unsubstantiated that it
was offered to hide the discriminatory purpose for the strikes. The trial court announced, without
elaboration, that all six peremptory challenges would be permitted to stand. It is that ruling that Johnson
raised as error on direct appeal.(2)

¶5. The Court of Appeals found the following: (1) the trial court skipped the first step in the Batson analysis
when it failed to find that the State's actions amounted to a prima facie case of discrimination before
requiring it to provide race neutral reasons for its strikes; (2) this was irrelevant because it was clear from
the record that such a prima facie case had been made; (3) the trial court's finding that the peremptory
challenges were race neutral would be upheld; and (4) the trial court's finding that the peremptory
challenges were sufficiently race neutral to be upheld as non-discriminatory under Batson would be upheld.
Finally, the Court of Appeals found that the trial court's failure to make on the record findings concerning its
acceptance of the peremptory strikes was not error despite this Court's decision in Hatten v. State:

      In reviewing the trial court's decision to accept the State's facially race-neutral reasons as being
      offered in good faith, we do not find the absence of such detailed findings to be reversible error. The
      trial court's decision on this aspect of a Batson challenge, as we have observed, involves a subjective
      analysis of the credibility of the prosecuting attorney. It must be based in substantial part on the trial
      court's observations of the attorney's conduct and demeanor and may also properly involve other
      largely intangible and even intuitive considerations. Whether those complex considerations could be
      articulated with any precision is, in itself, doubtful. Even if they could, it is equally as doubtful that the
      resulting information would provide any meaningful assistance to this Court in deciding whether the
      court abused its discretion. We decline to reverse the conviction on this basis.

                                                        II.
¶6. This Court stated the following in Hatten v. State, 628 So. 2d 294, 298 (Miss. 1993):

     This Court has not directly addressed the issue of whether a trial judge is required to make an on-the-
     record factual determination of race neutral reasons cited by the State for striking veniremen from a
     panel. The Batson Court declined to provide specific guidelines for handling this issue. This Court has
     articulated the general law in this state which provides that "it is the duty of the trial court to determine
     whether purposeful discrimination has been shown," by the use of peremptory challenges. Wheeler v.
     State, 536 So. 2d 1347 (Miss. 1988); Lockett v. State, 517 So. 2d at 1349.

     In considering this issue, we today decide it necessary that trial courts make an on-the-record, factual
     determination, of the merits of the reasons cited by the State for its use of peremptory challenges
     against potential jurors. This requirement is to be prospective in nature. Of course, such a requirement
     is far from revolutionary, as it has always been the wiser approach for trial courts to follow. Such a
     procedure, we believe, is in line with the "great deference" customarily afforded a trial court's
     determination of such issues. "Great deference" has been defined in the Batson context as insulating
     from appellate reversal any trial findings which are not clearly erroneous. Lockett v. State, 517 So.
2d at 1349-50. Accord Willie v. State, 585 So. 2d 660, 672 (Miss. 1991); Benson v. State, 551
So. 2d 188, 192 (Miss. 1989); Davis v. State, 551 So. 2d 165, 171 (Miss. 1989), cert. denied,
     494 U.S. 1074, 110 S. Ct. 1796, 108 L. Ed. 2d 797 (1990); Chisolm v. State, 529 So. 2d 630, 633
     (Miss. 1988); Johnson v. State, 529 So. 2d 577, 583-84 (Miss. 1988). Obviously, where a trial
     court offers clear factual findings relative to its decision to accept the State's reason[s] for peremptory
     strikes, the guesswork surrounding the trial court's ruling is eliminated upon appeal of a Batson issue
     to this Court.

This rule was handed down prospectively. In Bounds v. State, 688 So. 2d 1362 (Miss. 1997), the Court
found reversible error in part because of the trial court's failure to provide on the record factual
determinations for its denial of Bounds's peremptory strikes.

¶7. Most recently, in Puckett v. State, 737 So. 2d 322, 337 (Miss. 1999), this Court found no reversible
error on other issues, but remanded for a hearing solely on the Batson question because "the trial judge did
not make on-the-record factual determinations and inquiry independently as required by Hatten regarding
each peremptory challenge."

¶8. We say once again that the rule promulgated in Hatten will be enforced. The judgment of the Court of
Appeals is reversed. The case is remanded to the Hinds County Circuit Court for a hearing and findings
pursuant to Hatten and Batson.

¶9. REVERSED AND REMANDED.

     PRATHER, C.J., SULLIVAN AND PITTMAN, P.JJ., AND McRAE , J.,
     CONCUR. MILLS, J., DISSENTS WITH SEPARATE WRITTEN
     OPINION JOINED BY SMITH, WALLER AND COBB, JJ.
     MILLS, JUSTICE, DISSENTING:
¶10. I respectfully dissent from the majority opinion. I would follow the same reasoning stated in my dissent
in Berry v. State, 703 So. 2d 269, 296-98 (Miss. 1997). This Court is fully capable of balancing the
Batson factors in many of the cases before us, including this one, and continued remand of such cases only
wastes limited trial court resources and further delays justice.

¶11. Therefore, I respectfully dissent.

      SMITH, WALLER AND COBB, JJ., JOIN THIS OPINION.
1. For a further description of the events and prior legal proceedings, see the opinion of the Court of
Appeals, Johnson v. State, No. 96-KA-01136 COA, 1998 WL 881766, at *1 (Miss. Ct. App. 1998).

2. While there was no cross-appeal, we note that the trial court refused to consider the State's Batson
challenge to defense strikes. We call the court's attention to Griffin v. State, 610 So. 2d 354 (Miss.
1992), and Randall v. State, 716 So. 2d 584 (Miss. 1998).